Name: 2005/686/EC: Commission Decision of 22 July 2005 granting derogations to certain Member States with respect to the statistics to be compiled for the reference years 2003, 2004 and 2005 pursuant to Regulation (EC) No 753/2004 (notified under document number C(2005) 2773) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  economic geography;  European Union law;  research and intellectual property;  information technology and data processing
 Date Published: 2005-10-08

 8.10.2005 EN Official Journal of the European Union L 264/3 COMMISSION DECISION of 22 July 2005 granting derogations to certain Member States with respect to the statistics to be compiled for the reference years 2003, 2004 and 2005 pursuant to Regulation (EC) No 753/2004 (notified under document number C(2005) 2773) (Only Dutch, English, Estonian, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese and Swedish texts are authentic) (Text with EEA relevance) (2005/686/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Commission Regulation (EC) No 753/2004 of 22 April 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council as regards statistics on science and technology (1), and in particular section 1 and section 2 of the Annex thereto, Whereas, (1) Regulation (EC) No 753/2004 contains the reference framework of common standards, definitions and classifications for compiling Community statistics on science and technology in order to obtain high quality statistical results from Member states in accordance with these standards, definitions and classifications. (2) Section 1, point 3 of the Annex to the Regulation (EC) No 753/2004 provides that, in so far as national statistical systems require major adaptations, the Commission may grant derogations to Member States with respect to the statistics on research and development compiled for the first reference year 2003. In very exceptional cases, this derogation period may be extended for the regional breakdowns of certain variables. (3) Section 2, point 3 of the Annex to the Regulation (EC) No 753/2004 provides that, in so far as national statistical systems require major adaptations, the Commission may grant derogations to Member States with respect to the statistics on government budget appropriations or outlays on research and development (GBAORD) compiled for the first reference year 2004. (4) Such derogations have been requested by the respective authorities of Belgium, Estonia, Greece, France, Ireland, Italy, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Sweden and the United Kingdom. (5) According to the information received by the Commission (Eurostat), the requests from the Member States concerned are due to the fact that they need to make important changes to their statistical system. (6) The requested derogations should therefore be granted, HAS ADOPTED THIS DECISION: Article 1 Derogations are granted to Belgium, Estonia, Greece, France, Ireland, Italy, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Sweden and the United Kingdom as laid down in the annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Estonia, the Hellenic Republic, the French Republic, Ireland, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 22 July 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 118, 23.4.2004, p. 23. ANNEX GRANTED DEROGATIONS Statistics on research and development Variables Breakdowns for which a derogation is granted Belgium Number of R & D personnel in head count By region (NUTS 2): 1.11.5.0, 1.11.5.2, 1.11.5.3, 1.11.5.4; by occupation and sex 1.11.1.0, 1.11.1.2; by qualification and sex 1.11.2.0, 1.11.2.2; by major field of science and sex: 1.11.4.2 Number of researchers in head count By region (NUTS 2): 1.12.5.0, 1.12.5.2, 1.12.5.3, 1.12.5.4; by sex: 1.12.1.0, 1.12.1.2; by major field of science and sex: 1.12.4.2 Number of R & D personnel in FTE By region (NUTS 2): 1.13.5.0, 1.13.5.2, 1.13.5.3, 1.13.5.4 Number of researchers in FTE By region (NUTS 2): 1.14.5.0, 1.14.5.2, 1.14.5.3, 1.14.5.4 Intramural R & D expenditure By region (NUTS 2): 1.20.10.0, 1.20.10.2, 1.20.10.3, 1.20.10.4 Greece Number of R & D personnel in head count By occupation and sex: 1.11.1; by qualification and sex: 1.11.2; by economic activity: 1.11.13; by major fields of science and sex: 1.11.4; by region (NUTS 2): 1.11.5; by economic activity and sex: 1.11.7 Number of researchers in head count By sex: 1.12.1; by economic activity: 1.12.3; by major fields of science and sex: 1.12.4; by region (NUTS 2): 1.12.5 Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results); By occupation: 1.13.1; by qualification: 1.13.2; by economic activity: 1.13.3; by region (NUTS 2): 1.13.5; by size class: 1.13.6 Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results); By economic activity: 1.14.3; by region (NUTS 2): 1.14.5; by size class: 1.14.7 Intramural R & D expenditure 1.20.0.0, 1.20.0.2, 1.20.0.3, 1.20.0.4 (preliminary results); by source of funds: 1.20.1; by type of costs: 1.20.4; by economic activity: 1.20.5; by size class: 1.20.6; by source of funds and size class: 1.20.7; by region (NUTS 2): 1.20.10 France Number of R & D personnel in head count Without breakdown: 1.11.1; by region (NUTS 2): 1.11.5; by major fields of science and sex: 1.11.4; by economic activity and sex: 1.11.7 For the results 1.11.5 and 1.11.7: the transmission delay shall be 20 months instead of 18 months Number of researchers in head count By economic activity: 1.12.3; by region (NUTS 2): 1.12.5; For the results 1.12.3 and 1.12.5 the transmission delay shall be 20 months instead of 18 months Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results); By region (NUTS 2): 1.13.5; For the results 1.13.5 the transmission delay shall be 20 months instead of 18 months Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results); By economic activity: 1.14.3; by region (NUTS 2): 1.14.5; For the results 1.14.3  1.14.5 the transmission delay shall be 20 months instead of 18 months Intramural R & D expenditure By region (NUTS 2): 1.20.10; For the results 1.20.10 the transmission delay shall be 20 months instead of 18 months Ireland Number of R & D personnel in head count By major field of science and sex: 1.11.4.2, 1.11.4.3 Number of researchers in head count By major field of science and sex: 1.12.4.2, 1.12.4.3 Italy Number of R & D personnel in head count By major field of science and sex: 1.11.4.2 Number of researchers in head count By major field of science and sex: 1.12.4.2 Number of R & D personnel in FTE 1.13.0.0, 1.13.0.2 Number of researchers in FTE 1.14.0.0,1.14.0.2 Intramural R & D expenditure 1.20.0.0, 1.20.0.2; by source of funds: 1.20.1.0, 1.20.1.2 Luxembourg Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results) Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results) Intramural R & D expenditure 1.20.0.0  1.20.0.4 (preliminary results) Malta Number of R & D personnel in head count All results, except the results 1.11.0.0  1.11.0.4 Number of researchers in head count All results, except the results 1.12.0.0  1.12.0.4 Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results) All results, except the results 1.13.0.0  1.13.0.4 Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results) All results, except the results 1.14.0.0  1.14.0.4 Intramural R & D expenditure 1.20.0.0  1.20.0.4 (preliminary results) All results, except the results 1.20.0.0  1.20.0.4 Netherlands Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results) Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results) Intramural R & D expenditure 1.20.0.0  1.20.0.4 (preliminary results) Austria Number of R & D personnel in head count, number of researchers in head count, number of R & D personnel in FTE, number of researchers in FTE, intramural R & D expenditure For all results the first reference year will be 2004 instead of 2003. For all preliminary results the first reference year will also be 2004 instead of 2003. Sweden Number of R & D personnel in head count By major field of science and sex: 1.11.4.3; by region (NUTS 2): 1.11.5.0, 1.11.5.2, 1.11.5.4 Number of researchers in head count By major field of science and sex: 1.12.5.3; by region: 1.12.5.0, 1.12.5.2, 1.12.5.4 Number of R & D personnel in FTE 1.13.0.0  1.13.0.4 (preliminary results); by region: 1.13.5.0, 1.13.5.2, 1.13.5.4 Number of researchers in FTE 1.14.0.0  1.14.0.4 (preliminary results); by region: 1.14.5.0, 1.14.5.2, 1.14.5.4 Intramural R & D expenditure 1.20.0.0  1.20.0.4 (preliminary results); by region: 1.20.10.0, 1.20.10.2, 1.20.10.4 R & D statistics in the business enterprise sector For all results: only enterprises with 50 and more employees are included R & D statistics in the government sector For all results: regional and local government is excluded United Kingdom Number of R & D personnel in head count Without breakdown: 1.11.0.0, 1.11.0.1, 1.11.0.2, 1.11.0.4; by sex: 1.11.1.0, 1.11.1.1, 1.11.1.2, 1.11.1.4; by qualification and sex: 1.11.2.0, 1.11.2.1, 1.11.2.2, 1.11.2.4; by economic activity: 1.12.1.1; by major fields of science and sex: 1.11.4; by economic activity and sex: 1.11.7. Derogations for 2003 and 2005: by region (NUTS 2): 1.11.5.0, 1.11.5.1, 1.11.5.2, 1.11.5.4; Number of researchers in head count Without breakdown: 1.12.0.0, 1.12.0.1, 1.12.0.2, 1.12.0.4; by occupation and sex: 1.12.1.0, 1.12.1.1, 1.12.1.2, 1.12.1.4; by qualification and sex: 1.12.2.0, 1.12.2.1, 1.12.2.2, 1.12.2.4; by economic activity: 1.12.13; by major fields of science and sex: 1.12.4; Derogations for 2003 and 2005:by region (NUTS 2): 1.12.5.0, 1.12.5.1, 1.12.5.2, 1.12.5.4 Number of R & D personnel in FTE For the preliminary results without breakdown 1.13.0: the data are transmitted within 15 months of the end of the calendar year of the reference period. Without breakdown: 1.13.0.0, 1.13.0.2; by occupation: 1.13.1.0, 1.13.1.2; by qualification and sex: 1.13.2.0, 1.13.2.2; Derogations for 2003 and 2005:by region (NUTS 2): 1.13.5.0, 1.13.5.2, 1.13.5.4 Number of researchers in FTE For the annual results without breakdown 1.14.0: the data are transmitted within 15 months of the end of the calendar year of the reference period. Without breakdown: 1.14.0.0, 1.14.0.2; Derogations for 2003 and 2005:by region (NUTS 2): 1.14.5.0, 1.14.5.2, 1.14.5.4. Intramural R & D expenditure For the annual results without breakdown 1.20.0: the data are transmitted within 15 months of the end of the calendar year of the reference period. By type of costs: 1.20.4.0, 1.20.4.2, 1.20.4.4; Derogations for 2003 and 2005:by region (NUTS 2): 1.20.10.0, 1.20.10.2, 1.20.10.4. Statistics on government budget appropriations or outlays on research and development (GBAORD) Variables Estonia Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Greece Government R & D expenditure in the provisional budget (21.0); the data is transmitted within 8 months of the end of the calendar year of the reference period Government R & D expenditure in the final budget (21.1)); the data is transmitted within 14 months of the end of the calendar year of the reference period. France Government R & D expenditure in the provisional budget (21.0) Italy Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Latvia Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Lithuania Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Luxembourg Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Hungary Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1) Malta Government R & D expenditure in the provisional budget (21.0) Government R & D expenditure in the final budget (21.1)